Citation Nr: 0740457	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  06-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in October 2007; a transcript of that hearing is 
associated with the claims file.  

The Board notes that, at the time of the veteran's Board 
hearing, he submitted an August 2007 record from the Pioneer 
Hearing Aid Center and VA treatment records dated from 
November 2005 to December 2005.  In a written statement 
received in connection with such records, the veteran waived 
agency of original jurisdiction (AOJ) consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2007).  Therefore, the 
Board may properly consider the newly received evidence.

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3.  Tinnitus was not present in service and is not shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court further held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a letter 
sent to the veteran in November 2005 advised him of the 
evidence and information necessary to substantiate his 
service connection claims.  Additionally, the letter informed 
him of the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Pertinent to the fourth element, the November 2005 
letter advised the veteran that, if he had any evidence in 
his possession that pertained to his claims to send it to VA.  
Additionally, in a March 2006 letter issued in connection 
with the rating decision on appeal and in a November 2007 
letter, the veteran was advised of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

In Pelegrini, the Court also held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on the 
claim for VA benefits.  In this case, while the March 2006 
and November 2007 Dingess/Hartman notices were issued either 
in concert with the initial unfavorable rating decision or 
afterward, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's service connection 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
the content requirements of a VCAA notice has been fully 
satisfied in this case, there is no prejudicial error to the 
veteran in deciding these claims. 

With respect to the duty to assist, the veteran has not 
identified any relevant, outstanding records that need to be 
obtained for an equitable disposition of his claims.  VA 
treatment records dated from September 2005 to March 2006, a 
June 2006 VA examination report, and an August 2007 record 
from Pioneer Hearing Aid Center are contained in the claims 
file.  The Board notes, however, that the National Personnel 
Records Center (NPRC) indicated in November 2005 that the 
veteran's service medical records were fire-related and there 
were no records, to include Surgeon General's Office reports, 
available.  Thereafter, in a November 2005 letter to the 
veteran, he was advised that there was a fire at the National 
Archives and Records Administration on July 12, 1973, and 
that, if his military records were stored there on that date, 
they may have been destroyed in the fire.  As such, the 
veteran was requested to complete and return NA Form 13055 
(Request for Information Needed to Reconstruct Medical Data).  

In January 2006, the NPRC, in response to the RO's request 
for service personnel records, reported that such were fire-
related and that the information could not be reconstructed.  
In February 2006, the veteran submitted NA Form 13055 and a 
statement in which he indicated that his service medical 
records would not help in substantiating his claims because 
he did not seek treatment for his claimed hearing loss and 
tinnitus prior to his service discharge.  Based on the 
foregoing, the Board finds that, even if available, the 
veteran's service medical records would not assist in 
substantiating his claims and, moreover, the veteran is 
competent to testify as to his in-service noise exposure and 
hearing difficulty.  As such, the Board finds that a remand 
is not necessary in order to further attempt to obtain or 
reconstruct the veteran's service medical records. 

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's 
claims has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The duty to assist also includes providing the veteran with 
an examination when necessary to decide the claim.  As such, 
the veteran was afforded a VA examination in June 2006 in 
order to ascertain the etiology of his bilateral hearing loss 
and tinnitus.  The Board acknowledges that the veteran has 
argued, in his August 2006 substantive appeal (VA Form 9) and 
at his October 2007 Board hearing, that the VA examination 
was unfair because he is deaf in his right ear and has 50 
percent hearing in his left ear.  However, the Board notes 
that the June 2006 audiogram reflects the veteran's currently 
diagnosed severe bilateral sensorineural hearing loss.  
Importantly, at issue in this case is the question of 
etiology and the veteran has not otherwise argued or shown 
that the June 2006 VA opinion is inadequate to render a 
decision in this case.  Indeed, he has not identified or 
submitted a medical opinion that contradicts the June 2006 VA 
examiner's opinion.  Therefore, based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claims without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

At his October 2007 Board hearing and in documents of record, 
the veteran contends that he was exposed to acoustic trauma 
in the military when he worked as a radio and switchboard 
operator and while serving in tanks and armored personnel 
carriers.  He also alleges noise exposure from rifles, 
mortars, grenades, and artillery.  The veteran claims that he 
has experienced hearing loss and tinnitus as a result of such 
in-service noise exposure and, therefore, service connection 
for such disabilities is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

As indicated previously, the veteran's service medical 
records are unavailable.  As such, the Board is required to 
provide a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  However, there is no 
adverse presumption of service connection as a result of the 
loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 
(Fed. Cir. 2006).  

The Board observes that the veteran has reported acoustic 
trauma in the military when he worked as a radio and 
switchboard operator and while serving in tanks and armored 
personnel carriers.  He also alleges noise exposure from 
rifles, mortars, grenades, and artillery.  The veteran's DD 
214 Form (Report of Separation from the Armed Forces of the 
United States) reflects that he served in the 2nd 
Reconnaissance Company of the 2nd Infantry Division and was 
trained as a radio operator.  Additionally, despite the fact 
that the record is void of documentation (as a result of the 
unavailability of the veteran's service medical records) of 
in-service noise exposure or any evidence of complaints or 
treatment for tinnitus or hearing difficulty, he is competent 
to describe the nature and extent of his in-service noise 
exposure.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Post-service records, to include VA treatment records and a 
VA examination report, demonstrate diagnoses of bilateral 
sensorineural hearing loss and tinnitus.  In November 2005, a 
VA treatment record reflects that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
90
95
110
LEFT
45
50
60
65
75

Speech discrimination could not be tested in the right ear 
and was recorded as 52 percent in the left ear.  The veteran 
was diagnosed with a severe to profound sensorineural hearing 
loss with no speech discrimination in the right ear and a 
moderate to severe sensorineural hearing loss with poor 
speech discrimination in the left ear.  A diagnosis of 
tinnitus was also recorded. 


Additionally, at the veteran's June 2006 VA examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
110
110
110
110
LEFT
65
65
65
75
75

Speech discrimination was 0 percent in the right ear and 16 
percent in the left ear.  The veteran was diagnosed with a 
severe to profound sensorineural hearing loss with no speech 
discrimination in the right ear and a moderate to severe 
sensorineural hearing loss with poor speech discrimination in 
the left ear.  The examiner diagnosed the veteran with 
bilateral sensorineural hearing loss, profound in the right 
ear, and bilateral constant tinnitus.  

Also, an August 2007 record from Pioneer Hearing Aid Center 
reflects that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
95
95
NR
LEFT
70
70
70
75
75

Speech discrimination was 1 percent in the right ear and 52 
percent in the left ear.  No diagnoses were provided. 

Therefore, based on the foregoing, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Also, tinnitus is readily observable by laypersons 
and does not require medical expertise to establish its 
existence, although such was confirmed by VA treatment 
records and the June 2006 VA examiner.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the veteran manifested 
hearing loss to a degree of 10 percent within the one year 
following his service discharge in September 1954.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Board has next considered whether service connection is 
warranted for bilateral hearing loss and tinnitus on a direct 
basis.  However, while there are current diagnoses of 
bilateral hearing loss and tinnitus of record and the veteran 
is competent to describe his in-service noise exposure and 
increased difficulty with his hearing and tinnitus over the 
years, there is no competent medical evidence linking such 
disabilities to his active duty military service. 

The only medical opinion of record was offered by the June 
2006 VA examiner.  After recording the veteran's history 
regarding his hearing loss and tinnitus, to include his 
description of in-service and post-service noise exposure, 
and performing a physical examination, to include an 
audiological evaluation, the examiner opined that it is less 
likely as not that the veteran's hearing loss and tinnitus 
are related to his exposure to acoustic trauma in the 
artillery and infantry units.  The examiner stated that the 
veteran's hearing configuration and degree of loss were not 
consistent with the duration of exposure.  He also reported 
that two of the symptoms of the veteran's nonservice-
connected Meniere's disease are hearing loss and tinnitus and 
he believed that the veteran's conditions may have been 
exacerbated by the Meniere's condition.  Finally, the 
examiner indicated that the veteran's post-service 
employments (i.e., truck driver, logging and perforating, and 
pipeline gauger) might have contributed to the hearing loss 
and tinnitus.   

Therefore, the evidence of a nexus or link between service 
and the veteran's bilateral hearing loss or tinnitus is 
limited to his own statements.  While the veteran is 
competent to testify as to his in-service noise exposure and 
increased difficulty with his hearing and tinnitus over the 
years, he is not competent or qualified, as a layperson, to 
render an opinion concerning medical causation.  See 
Jandreau, Buchanan, Espiritu, supra.  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's bilateral hearing loss or tinnitus and 
service, he is not entitled to service connection for either 
of these disorders.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
As such, that doctrine is not applicable in the instant 
appeal and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


